ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_04_FR.txt.                                                                               893




              DÉCLARATION DE M. LE JUGE SIMMA

[Traduction]

   Compétence de la Cour dans le cadre du système juridictionnel établi par le
pacte de Bogotá : dire que le Nicaragua a perdu, en raison de son comportement
passé, le droit de revendiquer la nullité du traité conclu en 1928 avec la Colom-
bie ne revient pas à déclarer que le traité était « valide et en vigueur » en 1948
— Les dispositions du pacte et les déclarations faites en vertu de la clause facul-
tative constituent deux bases distinctes de la compétence de la Cour qui ne
s’excluent pas mutuellement ; le fait que le Nicaragua se voit refuser l’accès à la
Cour dans le cadre du système établi par le pacte ne règle pas le différend
d’ordre juridique en question et n’écarte pas non plus la possibilité d’invoquer
une déclaration faite en vertu du paragraphe 2 de l’article 36.

   Bien que je sois satisfait du présent arrêt d’une manière générale, je
doute que la Cour ait correctement appliqué l’article VI du pacte de
Bogotá au traité de 1928 entre le Nicaragua et la Colombie. Dans le
même ordre d’idées, j’éprouve des difficultés considérables devant l’appré-
ciation que fait la Cour de la relation entre, d’une part, la notion de ques-
tion « régi[e] par des ... traités en vigueur » à l’époque de la conclusion du
pacte, en 1948, et, d’autre part, celle qui a trait à la persistance d’un « dif-
férend d’ordre juridique » en tant que condition préalable à ce qu’elle
puisse exercer sa compétence sur la base d’une déclaration d’acceptation
faite en vertu de la clause facultative.
   Selon la Cour, la seule question que le traité de 1928 entre le Nicaragua
et la Colombie a réglée de manière définitive (contrairement aux ques-
tions de la souveraineté sur les autres formations maritimes de la région
et de la délimitation maritime en général) et ce, en faveur de la Colombie,
est celle de la souveraineté sur les îles de San Andrés, Providencia et
Santa Catalina. La Cour parvient à la conclusion que le traité de 1928
a définitivement réglé cette question car il devait être considéré comme
« en vigueur » en 1948 — avec pour conséquence que, aux termes de l’ar-
ticle VI du pacte de Bogotá, les questions régies par ledit traité sortent du
domaine de compétence de la Cour. Le Nicaragua avait affirmé que le
traité de 1928 devait être considéré comme nul et non avenu ab initio aux
motifs que, premièrement, il était incompatible avec la constitution
du pays et, deuxièmement, il avait été conclu sous la contrainte d’une
puissance étrangère, à savoir les Etats-Unis d’Amérique. Toutefois,
selon la Cour, puisque le Nicaragua n’a pas contesté la validité du traité
de 1928 pendant plus de cinquante ans, à savoir jusqu’en 1980, et que,
dans certains cas, il a même réellement agi comme si le traité était
valide, « le Nicaragua ne peut pas à présent affirmer que le traité de 1928
n’était pas en vigueur en 1948 » (arrêt, par. 80). Et la Cour poursuit
en indiquant :

                                                                                65

               DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. SIMMA)                            894

         « Compte tenu de tout ce qui précède, la Cour conclut que le traité
       de 1928 était valide et en vigueur à la date de la conclusion du pacte
       de Bogotá en 1948, date à retenir aux fins de déterminer si les dis-
       positions de l’article VI de ce pacte, qui prévoient une exception à la
       compétence dévolue à la Cour en vertu de son article XXXI, trou-
       vent à s’appliquer. » (Par. 81 ; les italiques sont de moi.)

   Je voudrais faire observer que cette conclusion pose un problème. Mon
propos n’est pas d’affirmer que la Cour aurait dû en dire plus (ou plutôt
ne pas être silencieuse) au sujet du bien-fondé ou de l’absence de bien-
fondé des deux motifs de nullité invoqués comme tels par le Nicaragua,
au lieu de s’intéresser exclusivement à la perte du droit à les invoquer. Il
n’aurait pas été possible d’agir ainsi au stade actuel de la procédure, à
savoir celui de la compétence (tel quel, le présent arrêt est déjà un cas
limite eu égard à la manière dont la Cour prétend restreindre sa portée à
des questions de compétence tout en s’engageant souvent, bien que de
manière extrêmement superficielle, sur un terrain relevant clairement du
fond). Ce qui me préoccupe est le caractère illogique des conclusions de la
Cour énoncées ci-dessus. Dire que le Nicaragua, par le comportement
qu’il a eu à l’égard du traité de 1928, a en quelque sorte perdu le droit
d’en invoquer la nullité est une chose ; mais de là à conclure que, pour les
mêmes raisons, le traité était en réalité valide et en vigueur à la date de la
signature du pacte de Bogotá en 1948, il y a en revanche très loin. Je
considère que la seconde conclusion ne découle pas de la première. Je suis
d’accord avec la première conclusion de la Cour suivant laquelle, puisque
le Nicaragua a considéré pendant si longtemps le traité de 1928 comme
valide, il ne saurait changer soudainement sa position et faire valoir la
nullité ab initio de l’instrument. Je suis bien évidemment conscient du fait
que, en adoptant cette thèse, on s’expose à plusieurs difficultés qui décou-
lent du droit des traités — je me contenterai de mentionner l’alinéa b) de
l’article 45 de la convention de Vienne de 19691, qui exclut de son champ
d’application le cas où la contrainte a été exercée sur un Etat par la
menace ou par l’emploi de la force, et la condition d’applicabilité de
l’article 46 de la convention de Vienne selon laquelle il faut que la viola-
tion du droit interne en question soit manifeste et concerne une règle
constitutionnelle d’importance fondamentale. C’est peut-être parce qu’elle
mesure ces problèmes que la Cour évite, de manière un peu évasive, la

  1   L’article 45 se lit comme suit :
        « Un Etat ne peut plus invoquer une cause de nullité d’un traité ou un motif d’y
      mettre fin, de s’en retirer ou d’en suspendre l’application en vertu des articles 46 à 50
      ou des articles 60 et 62 si, après avoir eu connaissance des faits, cet Etat :
      a) A explicitement accepté de considérer que, selon le cas, le traité est valide, reste
         en vigueur ou continue d’être applicable ; ou
      b) Doit, à raison de sa conduite, être considéré comme ayant acquiescé, selon le cas,
         à la validité du traité ou à son maintien en vigueur ou en application. »


                                                                                           66

           DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. SIMMA)                 895

terminologie employée par la convention de Vienne (« qui l’invo-
que ... comme motif ») et indique que le Nicaragua « ne peut pas à présent
affirmer » la nullité du traité. Sans m’engager trop loin sur le terrain
réservé au stade du fond de l’affaire, s’agissant des chances qu’avaient les
deux arguments sur la nullité d’aboutir (ou non), je pense que la Cour
n’avait sans doute pas à faire preuve d’autant de prudence. Le principe
sur lequel repose l’alinéa b) de l’article 45 de la convention de Vienne est
sans nul doute applicable dans le cas présent : à cause de son comporte-
ment passé, le Nicaragua ne peut plus s’appuyer sur la nullité du traité
de 1928 — dans le cadre du système juridictionnel établi par le pacte de
Bogotá. Plus précisément : ce que le Nicaragua est empêché de prétendre
à présent, c’est que le traité de 1928 n’était pas un traité « en vigueur » (au
sens de l’article VI du pacte de Bogotá) à la date de la conclusion du
pacte. En outre, le Nicaragua ne peut plus affirmer que la question
« réglée » par ce traité, c’est-à-dire la souveraineté sur les îles de San
Andrés, Providencia et Santa Catalina, ne devrait pas être considérée
comme définitivement réglée et pouvait encore être soumise à la Cour sur
la base du pacte de Bogotá.
   Cependant, si l’on en croit l’opinion majoritaire de la Cour, il découle
du comportement du Nicaragua à l’égard du traité une conséquence plus
radicale, à savoir, purement et simplement, que le traité était « valide et
en vigueur » en 1948. Ainsi, il semble que les circonstances qui ont
conduit à écarter la possibilité d’invoquer le motif de nullité sont égale-
ment considérées comme ayant effacé la nullité elle-même. Voilà une
conclusion que je juge, en théorie, difficile à accepter. Elle a conduit la
Cour à retenir la première exception préliminaire de la Colombie, c’est-
à-dire à accepter d’interdire au Nicaragua l’accès à la Cour sur la base du
pacte de Bogotá en ce qui concerne la question de la souveraineté sur les
trois îles mentionnées. La Cour aurait pu simplement aboutir au même
résultat en suivant le raisonnement que j’expose ici : le cadre du pacte de
Bogotá permet de considérer que le Nicaragua a perdu la possibilité de
soumettre la question à la Cour.
   Je parviens ainsi à ma seconde remarque — qui est toutefois en rapport
direct avec la première : qu’en serait-il si l’Etat demandeur était en mesure
de fonder la compétence de la Cour sur une base autre ou supplémen-
taire ? Cela pourrait bien être le cas en l’espèce, eu égard aux déclarations
d’acceptation soumises par les deux Parties en vertu du paragraphe 2 de
l’article 36 du Statut de la Cour, abstraction faite pour l’instant de la
seconde exception préliminaire de la Colombie (qui concerne la réserve
ratione temporis dont la déclaration colombienne était assortie, ainsi que
le retrait pur et simple de cette déclaration effectué ultérieurement par la
Colombie). Manifestement, le recours à la Cour sur le fondement des
déclarations d’acceptation en vertu du paragraphe 2 de l’article 36 est
subordonné à l’existence — à la persistance — d’un « différend d’ordre
juridique ». Or, ce que je conteste dans le présent arrêt, c’est que la Cour,
en confirmant l’exception préliminaire (la première) de la Colombie
concernant la compétence sur le fondement du pacte de Bogotá (voir plus

                                                                            67

           DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. SIMMA)               896

haut), a également statué sur l’argument du Nicaragua concernant la
compétence fondée sur les déclarations faites par les Parties en vertu de la
clause facultative. La Cour s’est prononcée ainsi au mépris, pour ainsi
dire, de sa conclusion précédente selon laquelle les dispositions du pacte
de Bogotá et les déclarations faites en vertu de la clause facultative
« constituent deux bases distinctes de compétence de la Cour qui ne
s’excluent pas mutuellement » (arrêt, par. 136). Au paragraphe 138 de
l’arrêt, la Cour indique ce qui suit :
       « La question s’est posée de savoir si la revendication de souverai-
    neté sur les îles de San Andrés, Providencia et Santa Catalina, for-
    mulée par le Nicaragua dans la présente espèce, implique qu’il sub-
    siste un différend sur ce point. La Cour a retenu la première exception
    préliminaire d’incompétence soulevée par la Colombie au titre du
    pacte de Bogotá en ce qu’elle a trait à sa compétence pour connaître
    de la question de la souveraineté sur ces trois îles, après s’être assu-
    rée que cette question avait été réglée par le traité de 1928. La Cour
    n’aurait pas pu conclure qu’elle était incompétente pour trancher
    cette question en vertu du pacte de Bogotá si un différend avait sub-
    sisté à ce sujet. »
  Après s’être référée à sa jurisprudence concernant les conditions préa-
lables de l’existence d’un différend, la Cour poursuit :
       « La Cour a établi que le traité de 1928 attribuait la souveraineté
    sur ces trois îles à la Colombie aux fins de déterminer si elle avait
    compétence pour connaître de cette question en vertu du pacte de
    Bogotá. Le fait même que le différend relatif à la question de la sou-
    veraineté sur les trois îles a été réglé par le traité de 1928 est cepen-
    dant tout aussi pertinent aux fins d’établir si la Cour a compétence
    sur la base des déclarations faites en vertu de la clause facultative. A
    cet égard, la Cour fait observer que sa compétence sur cette base est
    expressément subordonnée, aux termes du paragraphe 2 de l’ar-
    ticle 36 du Statut, à l’existence d’un « différend d’ordre juridique »
    entre les Parties.

       La Cour ayant conclu qu’il ne subsistait pas de différend juridique
    entre les Parties sur la question de la souveraineté sur les îles de San
    Andrés, Providencia et Santa Catalina, elle ne peut être compétente
    pour connaître de cette question, ni sur la base du pacte de Bogotá,
    ni sur celle des déclarations faites en vertu de la clause facultative. »
   La Cour conclut alors que, à la lumière de ce qui précède, il ne servirait
à rien, en pratique, de poursuivre l’examen des questions concernant le
retrait par la Colombie de sa déclaration et la réserve ratione temporis
dont elle est assortie (arrêt, par. 139).
   Ce raisonnement revient à dire que, le traité de 1928 ayant « réglé »
la question de la souveraineté sur les trois îles conformément aux méca-
nismes du pacte de Bogotá (le Nicaragua ayant perdu le droit de faire

                                                                          68

            DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. SIMMA)                  897

valoir la nullité du traité de 1928, le traité est par conséquent considéré
comme « valide et en vigueur » et la compétence de la Cour est donc ex-
clue), il ne subsiste pas non plus de « différend d’ordre juridique », en ce
qui concerne les îles, à trancher sur le fondement des déclarations faites
par les Parties en vertu de la clause facultative. Selon ma manière de
voir et sur le plan des principes, ce raisonnement est erroné.
   Si les deux bases de compétence — premièrement, le pacte de Bogotá
et, deuxièmement, les déclarations faites par les deux Parties en vertu de
la clause facultative — doivent être considérées comme distinctes et ne
s’excluant pas mutuellement (comme l’indique à juste titre le para-
graphe 136 de l’arrêt), alors la première ne peut tout simplement pas
éclipser la seconde. Toute détermination objective de la question doit nous
amener à conclure qu’il subsiste bien un différend, relatif notamment à
l’appartenance des trois îles, au sens de la jurisprudence de la Cour, c’est-
à-dire « un désaccord sur un point de droit ou de fait, une contradiction,
une opposition de thèses juridiques ou d’intérêts entre deux personnes »
(Concessions Mavrommatis en Palestine (Grèce/Royaume-Uni), arrêt no 2,
1924, C.P.J.I. série A no 2, p. 11), la réclamation de l’une des parties se
heurtant à l’opposition manifeste de l’autre, etc. Ainsi, après être parvenue
à un résultat négatif en ce qui concerne la première base de juridiction invo-
quée par le Nicaragua, la Cour aurait dû poursuivre l’examen de sa com-
pétence en considérant les déclarations faites par les Parties en vertu de la
clause facultative afin de juger si celles-ci pouvaient lui permettre de statuer
sur des questions dont elle ne pouvait connaître sur la base du pacte de
Bogotá. Si, par la suite, la Cour avait suivi les arguments avancés par la
Colombie et accordé l’effet souhaité par celle-ci à la réserve ratione tempo-
ris de la déclaration faite en vertu du paragraphe 2 de l’article 36 de son
Statut ou si elle avait jugé recevable le retrait par la Colombie de sa déclara-
tion, la question de la compétence en ce qui concerne le litige portant sur les
trois îles aurait finalement reçu une réponse négative. Sinon, ce litige aurait
été du nombre de ceux que la Cour admet d’examiner au stade du fond.
Ainsi, à ce stade-là, le Nicaragua aurait eu la possibilité de faire valoir plei-
nement les deux motifs de nullité avancés en ce qui concerne le traité de
1928 et présenter les raisons, s’il en est, pour lesquelles il n’avait pas invo-
qué ces motifs auparavant.
   A ce propos, je tiens à préciser que j’ai entrepris cette brève étude sur le
lien entre les deux bases de compétence invoquées par le Nicaragua sim-
plement parce que je ne parvenais pas à être convaincu de la justesse de
l’application, par la Cour, du droit à cet égard ; je n’estimais aucunement
que les arguments du Nicaragua concernant la nullité du traité de 1928
étaient traités trop sommairement, quant à leur substance, dans le pré-
sent arrêt.

                                                    (Signé) Bruno SIMMA.




                                                                              69

